PER CURIAM:
Defendant, charged as a second offender, was jury-convicted of uttering a forged check. After considering and overruling his motion for a new trial, the court afforded defendant allocution and sentenced him to imprisonment for a term of five years. Defendant appealed.
The approved transcript on appeal filed herein constitutes a representation by the parties that it includes all of the record in the cause. Rule 81.12(c), V.A.M.R. However, the transcript does not contain a judgment as mandated by Rule 27.11, V.A.M.R. This is not defendant’s fault and, therefore, his appeal will not be dismissed. Rather, the appeal will be held in abeyance and the cause remanded to the circuit court for entry of the required judgment. Upon receipt here of a supplemental transcript attesting entry of the proper judgment, the appeal will be reinstated. Until such receipt is made, the appeal will repose in limbo. State v. Hayes, 563 S.W.2d 99 (Mo.App.1978); State v. Rideeoutte, 560 S.W.2d 70 (Mo.App.1977); State v. Covington, 557 S.W.2d 59 (Mo.App.1977); State v. Jackson, 555 S.W.2d 99 (Mo.App.1977).
It is so ordered.
All concur, except FLANIGAN, C. J., dissents in separate opinion filed.